Title: General Orders, 26 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 26th 1776
Parole New-York.Countersign Lee.


The Commanding Officers of Regiments are immediately to order all the Axes—Pick-axes—Spades—Shovels, and other intrenching Tools, now in their possession, to be forthwith sent to the Qr Master General’s Store in Cambridge.
All Officers, non-commissioned Officers and Soldiers are positively forbid playing at Cards, and other Games of Chance; At this time of public distress, men may find enough to do in the service of their God, and their Country, without abandoning themselves to vice and immorality.
